Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jennifer J. Taylor (RN: 48,711) on July 25, 2022.

The application has been amended as follows:

IN THE CLAIMS
Claim 3 (Currently amended): An integrated assembly, comprising:
a first comparative digit line laterally offset from a second comparative digit line;
a semiconductor structure extending from the first comparative digit line to the second comparative digit line, the first and second comparative bit lines being in direct physical contact with the semiconductor structure; the semiconductor structure having a first stem extending downwardly from the first comparative digit line, a second stem extending downwardly from the second comparative digit line, and a segment extending from the first stem to the second stem; a trough being defined between the first and second stems, and over the segment;
a first non-ferroelectric transistor under the first comparative digit line and gating an upper region of the first stem;
a second non-ferroelectric transistor under the second comparative digit line and gating an upper region of the second stem; and
a ferroelectric transistor  the ferroelectric transistor comprising a gate and having ferroelectric material contacting the gate, the segment, the first stem and the second stem.  	
Claim 4 (Currently Amended): The integrated assembly of claim 3 wherein: 
the first and second non-ferroelectric transistors share a first transistor gate which is within an upper region of the trough; and
the gate of the ferroelectric transistor 
Claim 5 (Currently Amended): The integrated assembly of claim 4 wherein the first gate and the gate of the ferroelectric transistor 
Claim 6 (Currently Amended): The integrated assembly of claim 4 wherein a single conductive structure comprises the first gate and the gate of the ferroelectric transistor 
Claim 7 (Currently Amended): The integrated assembly of claim 6 wherein a region of the gate of the ferroelectric transistor  of the ferroelectric transistor.


	Allowable Subject Matter
Claims 1-7 and 11-12 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898